          Case 14-34847 Document 60 Filed in TXSB on 06/06/19 Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS

                                                                                                          ENTERED
                                                                                                          06/06/2019

IN RE:                                                                         CASE NO. 14−34847
John Tobin and Stephanie Tobin                                                 CHAPTER 13
      Debtor(s)

            ORDER TO DEPOSIT FUNDS INTO THE COURT REGISTRY


    The following motion is GRANTED:

  51 − Motion to Deposit Funds into the Court Registry Filed by Trustee David G Peake (Attachments: # 1
                                     Proposed Order) (Peake, David)

    These unclaimed funds may be deposited into the Registry of the Court:

                          Amount: $ 13,000.00
                          Owed to: Internal Revenue Service


    Signed and Entered on Docket: 6/6/19.

                                                    by: Kristy Love
                                                        Deputy Clerk

   This Order is signed for the Court by the Clerk under authority of 28 U.S.C. § 956 and
General Order No. 2000−3.
